DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 
Response to Amendment
The Amendment filed November 17, 2021 has been entered. Claims 1, 5-12, 16-19 and 21-27 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2016/0042144 A1) (hereinafter – Sankaran) in view of Choi et al. (US 2015/0066818 A1) (hereinafter – Choi).

Regarding claim 1, Sankaran discloses A computer-implemented method of identifying anatomically relevant blood flow characteristics in a patient, the method comprising (Abstract and entire document):
receiving, in an electronic storage medium, a first patient-specific representation of at least a portion of vasculature of the patient having a lesion at one or more points (Para. [0069], “In one embodiment, step 401 may include acquiring a digital representation of a system, for instance, a patient anatomy. In one embodiment, the digital representation (e.g., the memory or digital storage (e.g., hard drive, network drive) of a computational device such as a computer, laptop, DSP, server, etc.) may include an image scan of an individual, including the ascending aorta and coronary artery tree. The image scan may include scans from cardiac computed tomography (CCTA), MRI, ultrasound, etc.”), 
the first patient-specific representation including a plurality of features of the at least a portion of the vasculature, the plurality of features including one or more of an anatomical, physiological, or geometrical feature (Para. [0072], “In one embodiment, step 407 may include characterizing the disease type. In other words, step 407 may involve profiling a disease at each of the diseased sites. For example, step 405 may yield a binary indication of whether or not a region is diseased.”);
determining a location of a diseased region in the vasculature of the patient, by (Para. [0072], “In one embodiment, step 407 may include characterizing the disease type. In other words, step 407 may involve profiling a disease at each of the diseased sites. For example, step 405 may yield a binary indication of whether or not a region is diseased.”):
 receiving one or more observed lumen measurements of the vasculature of the patient, each observed lumen measurement corresponding to a respective position along a blood vessel of the at least portion of vasculature of the patient based on the first patient-specific representation (FIG. 4A-4C and corresponding paragraphs, see para. [0069], “In one embodiment, step 401 may include acquiring a digital representation of a system, for instance, a patient anatomy. In one embodiment, the digital representation (e.g., the memory or digital storage (e.g., hard drive, network drive) of a computational device such as a computer, laptop, DSP, server, etc.) may include an image scan of an individual, including the ascending aorta and coronary artery tree. The image scan may include scans from cardiac computed tomography (CCTA), MRI, ultrasound, etc.”);
predicting a second patient-specific representation of at least a portion of the vasculature of the patient in a healthy condition by inputting the plurality of features of the first patient-specific representation into a trained machine learning algorithm, wherein (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted to the best state of the healthy state, and another representation can be made of a worse state. See also Para. [0080], “Healthy lumen radius may be calculated, in some cases, using maximum lumen radius in a coronary segment, average lumen radius in the coronary segment, or by fitting a global radius curve for a coronary artery based on patient-specific lumen radius (e.g., using Gaussian kernel regression).” Wherein kernel regression is a type of machine learning.):
the trained machine learning algorithm has been configured to predict the second patient-specific representation using the learned relations, the second patient- specific representation including one or more healthy lumen measurements of the vasculature of the patient (Para. [0080], ;
each healthy lumen measurement in the second patient-specific representation corresponds to a respective one of the observed lumen measurements in the first patient-specific representation (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted at each point previously identified.); 
and a position of each healthy lumen measurement is at a same position in the vasculature of the patient as a position in the vasculature of the patient of the corresponding observed lumen measurement (Para. [0079], “In another example, a display may include FFR.sub.CT maps corresponding to the extrema of plaque progression or regression (e.g., identified in step 409 and corresponding to the extrema of stochastic collocation points). Such maps may represent the worst state and best state of hemodynamics within the range identified using a plaque remodeling index.” A representation can be predicted at each point previously identified.);
generating a respective lumen narrowing score for each position along the blood vessel based on a comparison of each observed lumen measurement and the corresponding healthy lumen measurement (FIG. 5-7 show examples on progression or regression models at each point. And para. [0034], “(i) a prediction of how progression/regression of disease (e.g., lesions) effects FFR.sub.CT based on disease type, (ii) a selection of treatment options based on progression/regression of lesions, and/or (iii) a quantified and output risk score based on a combination of remodeling index and FFR.sub.CT sensitivity to plaque geometry. “);
determining the location of the diseased region along the blood vessel based on the generated one or more lumen narrowing scores (Para. [0043], “Where step 215 determines that a lesion is not significant (i.e., FFR.sub.CT is negative), step 215 may be followed by step 217, which may include determining whether the lesion becomes significant if plaque progresses by, for example, 20%.” A location is determined to be a bad legion based on FFR and other measurements);
and generating a visualization of at least the diseased region (FIG. 5-7).
Sankaran fails to disclose the trained machine learning algorithm has been trained, based on (a) features of patient-specific representations of each of a plurality of individuals, (b) healthy lumen measurements of a healthy vessel region of each of the plurality of individuals, and (c) features upstream and/or downstream of the healthy vessel region for each of the plurality of individuals, to learn relations between the features and associated healthy lumen measurements;
However, in the same field of endeavor, Choi teaches the trained machine learning algorithm has been trained, based on (a) features of patient-specific representations of each of a plurality of individuals, (b) healthy lumen measurements of a healthy vessel region of each of the plurality of individuals, and (c) features upstream and/or downstream of the healthy vessel region for each of the plurality of individuals, to learn relations between the features and associated healthy lumen measurements (FIG. 3A and para. [0033], “method 300 may include obtaining patient imaging data (e.g., a geometric model) and physiologic and/or hemodynamic information 302 for a plurality of patients,” and Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image then may be segmented manually or automatically to identify voxels belonging to the aorta and the lumen of the coronary arteries.” The image data includes both healthy and unhealthy regions to train the models.);

Regarding claim 5, Sankaran and Choi teach The computer-implemented method of claim 1, Sankaran further discloses further comprising: determining the length or severity of the diseased region (Para. [0086], “In one embodiment, plot 501 may include progression/regression curve 507 for the effect of a proximal lesion experienced at location B, curve 509 for the effect of the proximal lesion experienced at location A, curve 511 for the effect of a distal lesion experienced at location B, and curve 513 for the effect, at location A, experienced as a result of the distal lesion. Plot 501 may indicate that the severity of a lesion, the impact of a lesion on blood flow, as well as a region where sensitivity is calculated as being relatively high, may be important in detecting treatments related to plaque progression/regression.”);
And determining one or more locations in the vasculature of the patient that is proximal to and/or distal to the determined location of the diseased region in which an acuity of the diseased region no longer exceeds a predetermined threshold (Para. [0040], “High FFR values (e.g., values closer to FFR=1) may indicate non-significant stenosis. For example, some embodiments may include an FFR threshold value of 0.8, where FFR>0.8 may indicate a negative diagnosis, or insignificant stenosis. By contrast, if FFR.ltoreq.0.8, an associated lesion may receive a positive diagnosis, meaning significant .
Regarding claim 6, Sankaran and Choi teach The computer-implemented method of claim 5, Sankaran further discloses wherein the acuity of the diseased region is characterized by the generated one or more lumen narrowing scores (FIG. 5-7 show examples on progression or regression models at each point. And para. [0034], “(i) a prediction of how progression/regression of disease (e.g., lesions) effects FFR.sub.CT based on disease type, (ii) a selection of treatment options based on progression/regression of lesions, and/or (iii) a quantified and output risk score based on a combination of remodeling index and FFR.sub.CT sensitivity to plaque geometry. “).
Regarding claim 7, Sankaran and Choi teach The computer-implemented method of claim 10, Sankaran further discloses wherein the visualization of the diseased region includes a display of the metric of interest at vascular locations proximal and/or distal to the diseased region, a table, graph, histogram, movable visual pin, or a combination thereof (FIG. 5-7).
Regarding claim 8, Sankaran and Choi teach The computer-implemented method of claim 7, Sankaran further discloses further comprising: providing interactive options to change one or more of range, magnification, or angle of the visualization of the diseased region (Para. [0051], “The quantifying and post-processing of step 309 may include selecting an output (e.g., an output display) out of several possibly displays. Step 309 may further include creating renderings of displays or adjusting displays in response to user input or interaction.”).
Regarding claim 9, Sankaran and Choi teach The computer-implemented method of claim 10, Sankaran further discloses further comprising: enabling an assessment of treatment options for the diseased region, based on the metric of interest (Para. [0002], “Various embodiments of the present disclosure relate generally to disease assessment, treatment planning, and related methods. More .
Regarding claim 10, Sankaran and Choi teach The computer-implemented method of claim 1, Sankaran further discloses wherein predicting the second patient-specific representation further includes inputting a metric of interest associated with one or more locations in the vasculature of the patient into the trained machine learning algorithm, the metric including one or more of: a function of fractional flow reserve (FFR), including FFR, distal point of FFR recovery, or a delta or change in FFR; an instant wave free ratio (iFR); a coronary flow reserve (CFR); an anatomical characteristic including one or more of a vessel size or vessel thickness; a plaque characteristic including one or more of a local calcium score, local low intensity plaque score, a measure of spotty calcification, a remodeling index, and/or an indicia of plaque signs;   a radiodensity; and/or a blood flow characteristic including one or more of a blood flow rate or velocity, or a blood pressure (Para. [0043], “Where step 215 determines that a lesion is not significant (i.e., FFR.sub.CT is negative), step 215 may be followed by step 217, which may include determining whether the lesion becomes significant if plaque progresses by, for example, 20%.” A location is determined to be a bad legion based on FFR and other measurements).
Regarding claim 11, Sankaran and Choi teach The computer-implemented method of claim 1, Sankaran further discloses wherein each observed lumen measurement and each healthy lumen measurement of the vasculature of the patient respectively includes one or more of a radius, a diameter, an area, a circumference, a length, one or both elliptical radii, a torsion of the lumen, or a minima or maxima of the above (Para. [0031], “Sensitivity analysis may also be used to characterize how FFR responds to changes in radius or minimum lumen diameter (MLD), for example, in the form of FFR.sub.CT vs. MLD curves (as shown in FIGS. 6 and 7).”).
Regarding claim 21, Sankaran and Choi teach The method of claim 1, Sankaran fails to disclose wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm are acquired from image data or a vasculature model of each of the plurality of individuals.
However, in the same field of endeavor, Choi teaches wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm are acquired from image data or a vasculature model of each of the plurality of individuals (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or hemodynamic information, and the output 308 of the information about plaque for the plurality of patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 22, Sankaran and Choi teach The method of claim 21, Sankaran fails to disclose wherein the image data has been manually annotated from trained readers.
However, in the same field of endeavor, Choi teaches wherein the image data has been manually annotated from trained readers (Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 23, Sankaran and Choi teach The method of claim 21, Sankaran fails to disclose wherein the acquired features include at least one of distance from a nearest bifurcation, distance from an ostium, minimum upstream diameter, inflow boundary conditions, outflow boundary conditions, vessel wall boundary conditions, average downstream area, crown volume, or a relationship between parent to daughter vessels in healthy vasculature.
However, in the same field of endeavor, Choi teaches wherein the acquired features include at least one of distance from a nearest bifurcation, distance from an ostium, minimum upstream diameter, inflow boundary conditions, outflow boundary conditions, vessel wall boundary conditions, average downstream area, crown volume, or a relationship between parent to daughter vessels in healthy vasculature (Para. [0037], “In one embodiment, this geometry may be represented as a list of points in space (possibly with a list of neighbors for each point) in which the space can be mapped to spatial units between points (e.g., millimeters). In one embodiment, this model may be derived by performing a cardiac CT imaging of the patient in the end diastole phase of the cardiac cycle. This image .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 24, Sankaran and Choi teach The method of claim 1, Sankaran fails to disclose wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm include at least one of anatomical features, geometrical features, boundary   conditions, blood flow characteristics, hemodynamic characteristics, biographical characteristics, diseases characteristics, lifestyle characteristics, hemodynamic forces, or systolic and diastolic blood pressures.
However, in the same field of endeavor, Choi teaches wherein the features of patient-specific representations of each of the plurality of individuals for the trained machine learning algorithm include at least one of anatomical features, geometrical features, boundary   conditions, blood flow characteristics, hemodynamic characteristics, biographical characteristics, diseases characteristics, lifestyle characteristics, hemodynamic forces, or systolic and diastolic blood pressures (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 25, Sankaran and Choi teach The method of claim 1, Sankaran fails to disclose wherein, for a given location in the healthy vessel region of each of the plurality of individuals, the features that the trained machine learning algorithm is based on are used to create a feature vector, which is associated with a healthy lumen measurement at the given location.
However, in the same field of endeavor, Choi teaches wherein, for a given location in the healthy vessel region of each of the plurality of individuals, the features that the trained machine learning algorithm is based on are used to create a feature vector, which is associated with a healthy lumen measurement at the given location (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or hemodynamic information, and the output 308 of the information about plaque for the plurality of patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present 
Regarding claim 26, Sankaran and Choi teach The method of claim 25, Sankaran fails to disclose wherein the trained machine learning algorithm has been configured to predict the second patient-specific representation based on the created feature vectors.
However, in the same field of endeavor, Choi teaches wherein the trained machine learning algorithm has been configured to predict the second patient-specific representation based on the created feature vectors (FIG. 3A and para. [0033], “Method 300 completes the training mode by inputting into a learning system 310 both the feature vectors 304 formed from the plurality of patients' imaging data and physiologic and/or hemodynamic information, and the output 308 of the information about plaque for the plurality of patients.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).
Regarding claim 27, Sankaran and Choi teach The method of claim 5, Sankaran fails to disclose further comprising determining an extent of the diseased region by determining the one or more locations in the vasculature of the patient that is proximal to and/or distal to the determined location of the diseased region in which the acuity of the diseased region no longer exceeds the predetermined threshold.
However, in the same field of endeavor, Choi teaches further comprising determining an extent of the diseased region by determining the one or more locations in the vasculature of the patient that is proximal to and/or distal to the determined location of the diseased region in which the acuity of the diseased region no longer exceeds the predetermined threshold (FIG. 3B and para. [0034], “method 350 may include obtaining patient imaging data (e.g., a geometric model) and physiologic and/or hemodynamic information 312 for a particular patient, for whom it is desired to predict plaque location, onset, and/or change based on the trained learning system 310.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sankaran to include a machine learning model as taught by Choi in order to accurate predict plaque growth/shrinkage (Para. [0024], “The present disclosure describes an approach for providing prognosis of coronary artery disease ("CAD") and for predicting plaque growth/shrinkage based on patient-specific geometry and blood flow characteristics. Specifically, the present disclosure describes a system that receives patient information (e.g., 3D cardiac imaging, patient demographics, and history) and provides a patient-specific and location-specific risk score for the pathogenesis of CAD.”).


Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.

With respect to the arguments regarding dependent claim 6, the arguments are not persuasive. Sankaran teaches using lumen narrowing scores for progression or regression. A person having ordinary skill in the art would understand this to anticipate an acuity of the diseased region is characterized by the generated one or more lumen narrowing scores. 
With respect to the arguments regarding any other dependent claims, the arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791